Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-36 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    332
    630
    media_image1.png
    Greyscale
,
and the species of Compound 34, in Table 1 of the instant Specification on page 20,

    PNG
    media_image2.png
    222
    668
    media_image2.png
    Greyscale

in the reply filed on October 3, 2022 is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.


Claims 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 3, 2022.



Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on May 17, 2021 and 
October 3, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
Since the instant application claims the benefit under 35 USC § 119(e) of Provisional application 62/979,904 filed February 21, 2020, the disclosure in the provisional application was reviewed because of the possibility of intervening art.  It was found that Provisional application 62/979,904 fails to provide adequate support for the entire scope of the instant claimed invention.  The disclosure of the prior-filed application, Application No. 62/979,904, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The provisional application does not disclose the compounds of formula I in instant independent claim 1 nor all of the compounds claimed in instant independent 24.  However, the provisional application does disclose the compounds of instant independent claim 33.  Therefore, the instant claimed invention of independent claims 1, (and dependent claims thereon) and claim 24 can only rely on the filing date of the instant application, which is February 19, 2021.



Claim Objections
Claims 1, 8, 16, 23 and 24 are objected to because of the following informalities.  
a)	The term “guanidino” is misspelled in claim 1 under the definition of variable R {see paragraph [0076] on page 49 of the instant specification}. 
b)	There are duplicate substituted phenyl groups listed in claim 8.  See, for instance, 2-methylphenyl, 3-methylphenyl, 4-methylphenyl, etc. (lines 2, 3, 9 and 10 of claim 8);  
c)	In claim 16, “have from” should be changed to “having from” (line 2 of page 10).  
d)	In claim 23, the comma after “yl” should be deleted (line 1 of page 11).
e)	In claim 23, a semi-colon should be added at the end of line 8 of page 11.
f)	In claim 23, a space should be added before 
“2-” (end of line 10 of page 11).
	g)	In claim 24, a semi-colon should be added at the end of the 4th compound on page 14.

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-23, 25-28 and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, under the definition of variable R6, an “or” should be added before “C1-4 alkoxy” for proper Markush language format.  See claims 2, 9 and 16 for same.
In claim 2, it is not clear why the phrase “compounds of formula I are represented by formula I-A as follows” is needed (line 3 of the claim).  This rejection can be overcome by the deletion of the phrase.
Claim 2 lacks antecedent basis from claim 1 because there is no earlier recitation in claim 1 that a deuterium could be attached to the 3-position of the piperidinedione ring as defined by variable X in claim 2.  See claim 9 for same.
Claim 8 lacks antecedent basis from claim 7 when the substituted phenyl group in claim 8 represents 2-trifluoromethyl, 3-trifluoromethyl, 4-trifluoromethyl, 2,6-di(trifluoromethylphenyl), 3,5-di(trifluoromethyl-phenyl) or a 3-ethyl-5,8-dichloronaphth-2-yl (see last four lines of claim 8).
Claim 9 lacks antecedent basis from claim 1 because there is no earlier recitation in claim 1 that the L2 variable can represent “C1-C4 alkylene-O-” as found in claim 9.  See claim 16 for same.  
Claim 9 lacks antecedent basis from claim 1 because there is no earlier recitation in claim 1 that the R variable can be substituted with, for instance, a heteroaryl or substituted heteroaryl as found in claim 9 under the definition of Ring B when L2 represents a bond or C1-C4 alkylene-O-.  See claim 16 for same.  This rejection can be overcome by making claim 9 and claim 16 independent claims.
In claim 16, there is a definition for variable X but variable X does not appear in formula I-C in claim 16 or in any other variable definition in claim 1 or claim 16.  The presence of the definition of variable X in claim 16 makes the claim confusing and therefore, indefinite.
In claim 16, under the definition of Ring A, Ring B and Ring C, an “and” should be added before the last substituent listed for proper Markush language format {i.e., before “C1-C4 alkoxy”}.
Claims 20 and 21 are each indefinite because formula I-C in claim 16 does not have a Q variable nor is a variable Q found in other variable definition.  This rejection can be overcome by cancelling claims 20 and 21.
Claim 33 is indefinite because there is a definition for a R5 variable but R5 does not appear in formula II in independent claim 33 nor does R5 appear in any other variable definition.  Therefore, the presence of the R5 definition in claim 33 is unclear.  This rejection can be overcome by deleting the definition of the R5 variable from claim 33.
Claims dependent on claims 1, 9, 16 and 33 which do not resolve the issues stated above for claims 1, 9, 16 and 33 are also found indefinite.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 8, 9 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 fails to further limit claim 1 because claim 2 is broader in scope than claim 1.  Claim 1 does not state that a deuterium could be attached to the 3-position of the piperidinedione ring as defined by variable X in claim 2.  See claim 9 for same.
Claim 8 fails to further limit claim 7 because claim 8 is broader in scope than claim 7.  Claim 7 does not state that the substituted phenyl group can represent 2-trifluoromethyl, 3-trifluoromethyl, 4-trifluoromethyl, 2,6-di(trifluoromethylphenyl), 3,5-di(trifluoromethylphenyl) or a 3-ethyl-5,8-dichloro-naphth-2-yl (see last four lines of claim 8).
 Claim 9 fails to further limit claim 1 because claim 9 is broader in scope than claim 1.  Claim 1 does not indicate that the L2 variable can represent “C1-C4 alkylene-O-” as found in claim 9.  See claim 16 for same.
Claim 9 fails to further limit claim 1 because claim 9 is broader in scope than claim 1.  In claim 1, the R variable is not substituted with, for instance, a heteroaryl or substituted heteroaryl as found in claim 9 under the definition of Ring B when L2 represents a bond or C1-C4 alkylene-O-.  This rejection can be overcome by making claim 9 an independent claim.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 5, 7, 8, 25 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)		the compound of PubChem CID 147151006 {National Center for Biotechnology Information. PubChem Compound Summary for CID 147151066. https://pubchem.ncbi. nlm.nih.gov/compound/147151066. Accessed 
November 1, 2022, create date August 12, 2020}, 

    PNG
    media_image3.png
    239
    298
    media_image3.png
    Greyscale

{a compound of instant formula I,

    PNG
    media_image4.png
    291
    561
    media_image4.png
    Greyscale

wherein m=one; 
L1=C1 alkylene substituted with hydroxy;
Q=CR2;
R=aryl substituted with halo;
R1=hydrogen;
R2=C1 alkyl; and
R3=hydrogen};    and


b)	Burnette et al. {WO 2020/014489 A2} – see Compound MA10-112 on pages 108 and 197,

    PNG
    media_image5.png
    267
    314
    media_image5.png
    Greyscale

{a compound of instant formula I,

    PNG
    media_image4.png
    291
    561
    media_image4.png
    Greyscale

wherein m=one; 
L1=C1 alkylene;
Q=CR2;
R=substituted aryl;
R1=hydrogen;
R2=C1 alkyl; and
R3=hydrogen;   
 - OR-
a compound of instant formula II,
	
    PNG
    media_image6.png
    415
    694
    media_image6.png
    Greyscale
’
wherein q=one; 
t=one;
Alk=C1 alkylene;
R=-(L)m-(Q)n-(L1)pH;
m=zero; 
n=zero; 
p=zero;
R1=substituted alkyl;
R2=hydrogen;
R4=C1 alkyl}.
	
Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention as shown above.  Further, Burnette et al. disclose his Compound MA10-112 in DMSO on page 108, a known pharmaceutically acceptable excipient.  See page 238 of Rowe et al. {Rowe, Raymond C, Paul J. Sheskey, and Marian E. Quinn. Handbook of Pharmaceutical Excipients. London: Pharmaceutical Press, 6th Edition, 2009, page 238}.  Therefore, each of the above cited prior art anticipate the instant claimed invention.  


Allowable Subject Matter
The elected species of Compound 34, found in Table 1 of the Specification on page 20, is allowable over the prior art of record.

Claim 24 is allowed over the prior art of record.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



November 7, 2022
Book XXVII, page 67